DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                        
                                                                      Allowable Subject Matter
2.  	Claims 1, 2, 4-25 allowed.
                                                                       Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
4. 	Regarding Claims 1, 2, 4-18, the prior art failed to disclose or reasonably suggest a front side metallization, wherein the first portion is between the semiconductor body and the second portion, wherein an average silicon content in the first portion is higher than in the second portion, wherein the semiconductor body comprises an active region and an edge termination region between the active region and a side surface of the semiconductor body, wherein the front side metallization is in contact with the semiconductor body in the active region, wherein the first portion is in direct contact with the semiconductor body in the edge termination region. 

5. 	Regarding Claims 19-23, the prior art failed to disclose or reasonably suggest forming a front side metallization, wherein in the first portion, an average silicon content is higher than in the second portion, wherein the semiconductor body comprises an active region and an edge termination region between the active region and a side surface of the semiconductor body, wherein the front side metallization is in contact with the semiconductor body in the active region, wherein the first portion is in direct contact with the semiconductor body in the edge termination region.



Remarks:
The closest prior arts are Jang et al., (US 2016/0333030), and SANCHEZ et al., US 2017/0323783. However, none of the reference teaches or suggest the claimed invention, for instance “......forming a front side metallization, wherein in the first portion, an average silicon content is higher than in the second portion, wherein the semiconductor body comprises an active region and an edge termination region between the active region and a side surface of the semiconductor body, wherein the front side metallization is in contact with the semiconductor body in the active region, wherein the first portion is in direct contact with the semiconductor body in the edge termination region, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899